Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 10-cv-02103-PAB-KLM

   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

          Plaintiff,

   and

   IRAQ ABADE, et al.,

          Plaintiffs-Intervenors,

   v.

   JBS USA, LLC, d/b/a JBS Swift & Company,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Plaintiff-Intervenors Iraq Abade et al.’s (the “Iraq

   Abade Intervenors”) Motion for Leave to File Second Amend Complaint [#672],1 seeking

   leave to amend their First Amended Complaint [#61]; on Plaintiff-Intervenors Asad Abdi et

   al.’s (the “Asad Abdi Intervenors”) Motion for Leave to Amend Complaint [#673], seeking

   leave to amend their Complaint [#132]; and on Plaintiff-Intervenors Nafiso Abdi et al.’s (the

   “Nafiso Abdi Intervenors”) Motion for Leave to Amend Complaint [#678], seeking leave

   to amend their Complaint [#236] (collectively, the “Motions”). Defendant filed Responses

   [#682, #683, #687] in opposition to the Motions, and Plaintiff-Intervenors filed Replies


          1
           “[#672]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Order.

                                                -1-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 2 of 13




   [#690, #691, #692]. Pursuant to 28 U.S.C. § 636(b)(1) and D.C.COLO.LCivR 72.1(c), the

   Motions have been referred to the undersigned for disposition. See [#674, #675, #678].

   The Court has reviewed the Motions, Responses, Replies, the entire case file, and the

   applicable law, and is sufficiently advised in the premises. For the reasons set forth below,

   the Motions [#672, #673, #678] are GRANTED.

          At the outset, the Court notes that the Motions [#672, #673, #678] were largely filed

   in response to Defendant’s Motions for Judgment on the Pleadings Pursuant to Fed. R. Civ.

   P. 12(c) [#661, #662, #663], in which Defendant argued that the claims at issue did not

   contain sufficiently specific factual details. The Chief Judge granted in part and denied in

   part these Motions for Judgment [#661, #662, #663]. Order [#697]. At that time, he

   dismissed with prejudice the following claims: (1) the Iraq Abade Intervenors’ first claim

   relating to pattern or practice; (2) the Asad Abdi Intervenors’ first claim relating to pattern

   or practice, (3) the Nafiso Abdi Intervenors’ first claim relating to pattern or practice, (4) the

   Iraq Abade Intervenors’ seventh claim regarding § 1981 discrimination regarding pattern

   or practice, (5) the Asad Abdi Intervenors’ seventh claim regarding § 1981 discrimination

   regarding pattern or practice, and (6) the Nafiso Abdi Intervenors’ seventh claim regarding

   § 1981 discrimination regarding pattern or practice. Id. at 40.

          The Chief Judge also dismissed without prejudice the following claims: (1)-(3) the

   Iraq Abade Intervenors’ fifth, seventh, and ninth claims relating to discrimination, (4)-(6) the

   Asad Abdi Intervenors’ fifth, seventh, and ninth claims relating to discrimination, (7)-(9) the

   Nafiso Abdi Intervenors’ fifth, seventh, and ninth claims relating to discrimination; (10)-(11)

   the Iraq Abade Intervenors’ third and sixth claims relating to retaliation; (12)-(13) the Asad

   Abdi Intervenors’ third and sixth claims relating to retaliation; (14)-(15) the Nafiso Abdi


                                                  -2-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 3 of 13




   Intervenors’ third and sixth claims relating to retaliation; (16)-(17) the Iraq Abade

   Intervenors’ fourth and eighth claims relating to hostile work environment; (18)-(19) the

   Asad Abdi Intervenors’ fourth and eighth claims relating to hostile work environment; (20)-

   (21) the Nafiso Abdi Intervenors’ fourth and eighth claims relating to hostile work

   environment; (22) the Iraq Abade Intervenors’ second claim relating to religious

   accommodation; (23) the Asad Abdi Intervenors’ second claim relating to religious

   accommodation; and (24) the Nafiso Abdi Intervenors’ second claim relating to religious

   accommodation. Id. at 40-41.

          The Court has discretion to grant a party leave to amend its pleadings. Fed. R. Civ.

   P. 15(a)(2) (“The court should freely give leave when justice so requires.”). “In the absence

   of any apparent or declared reason – such as undue delay, bad faith or dilatory motive on

   the part of the movant, repeated failure to cure deficiencies by amendments previously

   allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,

   futility of the amendment, etc. – the leave sought should, as the rules require, be ‘freely

   given.’” Id. (quoting Fed. R. Civ. P. 15(a)(2)). Potential prejudice to a defendant is the

   most important factor in considering whether a plaintiff should be permitted to amend its

   complaint. Minter v. Prime Equip. Co., 451 F.3d 1196, 1207 (10th Cir. 2006). “Courts

   typically find prejudice only when the [proposed] amendment unfairly affects the defendants

   in terms of preparing their defense to [claims asserted in the] amendment.” Id. (quotation

   omitted).

          Defendant opposes the present Motions [#672, #673, #678] on the basis of futility,

   undue delay, and undue prejudice. The Court notes that the Chief Judge specifically stated

   that “[d]ismissal of [the majority of] intervenors’ claims will be without prejudice, subject to


                                                 -3-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 4 of 13




   Magistrate Judge Mix’s ruling on the motions to amend.” Order [#697] at 38. Dismissal

   without prejudice is generally appropriate where claims, “upon further investigation and

   development, could raise substantial issues.” Reynoldson v. Shillinger, 907 F.2d 124, 127

   (10th Cir. 1990). Thus, the Chief Judge has indicated that these claims “could raise

   substantial issues” if leave to amend is permitted. Nevertheless, he explicitly left open the

   issue as to whether permission to amend should actually be granted, and therefore the

   undersigned examines whether amendment should be denied on the basis of futility, undue

   prejudice, or undue delay.

   A.     Futility

          Defendant’s futility arguments are extremely underdeveloped, basically pointing to

   certain example Intervenors as not having asserted facts sufficient to support certain

   claims, without any discussion of the elements of or any legal authority regarding such

   claims. Response [#682] at 9-10; Response [#683] at 9-10; Response [#687] at 9. Given

   the utter paucity of argument here, the Court cannot find that the Motions should be denied

   on the basis of futility. In short, Defendant’s “futility arguments are better addressed in a

   Motion to Dismiss.” Godfrey v. United States, No. 07-cv-02165-MSK-MEH, 2008 WL

   80302, at *2 (D. Colo. Jan. 7, 2008).

          Accordingly, the Court declines to deny the Motions on the basis of Defendant’s

   futility arguments.

   B.     Undue Prejudice

          The Court divides this discussion into two parts, the first regarding new retaliation

   claims which is specific to the Asad Abdi Intervenors, and the second regarding all other

   asserted prejudice, which encompasses Defendant’s argument against the proposed


                                                -4-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 5 of 13




   amendments by all Plaintiff-Intervenors.

          1.     New Retaliation Claims

          Defendant states that “[e]leven of the Asad Abdi Intervenors, after recently receiving

   right to sue letters, seek to supplement their Complaint to add new retaliation claims.”

   Response [#683] at 10. (citing [#673-2 ¶ 4).2 Defendant argues that “several of these new

   retaliation claims are entirely different than the retaliation claims originally pled, which

   primarily focused on alleged retaliation following requests for prayer accommodations.” Id.



          However, of the eleven Asad Abdi Intervenors who are purportedly seeking to

   supplement their Complaint with new retaliation claims, Defendant only discusses

   allegations pertaining to five specific Intervenors.3 Id. (citing [#673-2] ¶¶ 35, 56(f), 77(e),

   93(g), 94(e)). These allegations are as follows:

          Ms. Rahma Abdi began working at JBS Swift on approximately May 12,
          2008, and was terminated on or about December 18, 2009. Ms. Abdi worked
          in the Meat Cutter Department moving from the A shift to the B shift under
          supervisors Mirna Rinzo, Silvia Diaz, and Anna Espinoza. During her
          employment, she was subjected to various forms of discriminatory treatment
          including, for example, the following: a. Ms. Abdi asked her supervisors for
          permission to pray every day. Supervisor Espinoza told Ms. Abdi that her
          managers told her that prayer breaks were not allowed. Supervisor Diaz
          allowed Ms. Abdi to pray approximately three times. Supervisor Diaz then
          told Ms. Abdi that she could not pray anymore because the company did not
          want employees to take prayer breaks. b. Supervisors treated Ms. Abdi
          differently than her non-Somali, non-Muslim coworkers in a number of ways.
          For example, supervisors required Ms. Abdi [to] bring a supervisor with her


          2
             Defendant actually cites Docket No. 672-2 here, but that appears to be a typographical
   error, because Docket No. 672-2 is the red-lined proposed amended complaint for the Iraq Abade
   Intervenors, while Docket No. 673-2 is the red-lined proposed amended complaint for the Asad Adbi
   Intervenors.
          3
             The Court therefore rejects Defendant’s generalized and unsupported argument as to the
   other six unidentified Intervenors, in light of the absence of any specific argument as to them.

                                                 -5-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 6 of 13




         when she went to health services while non-Somali, non-Muslim workers
         were allowed to go to health services as needed. Likewise, Ms. Abdi was not
         allowed to use the restroom and faced disciplinary action when she did, while
         her non-Somali, non-Muslim coworkers were allowed to use the restroom
         without even asking for permission. On one specific occasion, Ms. Abdi’s
         supervisors allowed the non-Somali, non-Muslim workers to use the restroom
         before Ms. Abdi. c. Managers frequently sent Ms. Abdi to the office without
         reason and required her to sign disciplinary documents. When Ms. Abdi
         refused to sign them, the union representative would sign them without her
         permission. d. Ms. Abdi suffered regular harassment from both her
         supervisors and her non-Somali, non-Muslim coworkers. They called her
         derogatory names like “nigger” and threw meat products at her. When Ms.
         Abdi complained to management about how she was treated, management
         told her that if she wanted her job she would have to put up with it.
         Management also told her she should get used to being called “nigger” and
         “the black lady.” e. Ms. Abdi reported to Supervisor Rinzo that a non-Somali,
         non-Muslim coworker assaulted her with meat. When Supervisor Rinzo did
         nothing about this report, Ms. Abdi escalated her complaint to Manager
         Gilbert. After that report, Ms. Abdi was sent to Human Resources to speak
         to Matt Lovell. Mr. Lovell told Ms. Abdi that he would speak with her
         supervisor. The next day, Ms. Adbi was terminated. The non-Somali,
         non-Muslim employee who assaulted Ms. Abdi was not terminated. f. Aside
         from the harassment Ms. Abdi suffered personally, she also witnessed and
         heard of the harassment her Somali Muslim coworkers faced. For example,
         Ms. Abdi observed the vulgar, racist writing on the bathroom walls. g. Swift
         paid Ms. Abdi incorrectly for the position she held. When she reported this
         issue to her supervisor, he told Ms. Abdi, “That is what you are supposed to
         be paid.”

   [#673-2] ¶ 35.

         Mr. Ali injured his shoulder while on the job and JBS Health Services told him
         there was nothing wrong with his shoulder and to return to work. He went to
         urgent care and was diagnosed with a separated shoulder and told to not use
         his arm for at least one week and to see a doctor as soon as possible. After
         giving the note from Urgent Care, Health Services at JBS attempted to have
         Mr. Ali sign a letter stating that the injury did not occur at work. Mr. Ali
         refused to sign the letter. Although he returned with a note from a specialist
         indicating that he needed to continue on light duty, JBS told him he was fine
         and to return to his position working with knives. He was told that if he could
         not do that, he was not to return to work until he had a doctor’s note. On
         November 21, 2012, he informed JBS that he could work light duty and would
         be able to provide a medical note after his appointment on December 6,
         2012. He was terminated for “no call, no show.” Mr. Ali filed a timely charge
         of discrimination/retaliation and received a Right to Sue on April 10, 2020.


                                               -6-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 7 of 13




   Id. ¶ 56(f).

          Ms. Hassan requested and was granted three (3) months of Family Medical
          leave to care for a sick relative. Filling out the paperwork the day before she
          was leaving, she was informed that JBS had changed their policy and would
          only grant her a 2 ½ month Family Medical Leave. She explained that she
          made her travel arrangements based on her prior request for a three (3)
          month leave. She was given the choices of quitting, only going for 2 ½
          months or not going at all. Due to scheduled travel arrangements and need
          to care for a sick family member, she was forced to constructively discharge.
          Ms. Hassan filed a timely charge of discrimination/retaliation and received a
          Right to Sue on April 10, 2020.

   Id. ¶ 77(f).4

          Mr. [Mohamed A.] Mohamed was deposed on October 5, 2012. His
          supervisor was present at his deposition. On or around November 30, 2012
          Mr. Mohamed requested that his supervisor not use profanity when speaking
          with him or when talking to a Somali female coworker. Supervisor Karim met
          with the Fabrication manager without Mr. Mohamed being present and then
          directed Mr. Mohamed to go home for the day. When he returned to JBS the
          following day, he was suspended until December 7, 2012. Before his
          suspension ended, Mr. Mohamed was fired. Mr. Mohamed filed a timely
          charge of discrimination/retaliation and received a Right to Sue on April 10,
          2020.

   Id. ¶ 93(g).

          Mr. [Zuleka] Mohamed worked for JBS from July 16, 2007 until he was
          terminated without explanation on April 23, 2012. He performed his work
          duties satisfactorily and believes that he was terminated due to the filing of
          a charge of discrimination in October 2010. Mr. Mohamed filed a timely
          charge of discrimination/retaliation and received a Right to Sue on April 10,
          2020.

   Id. ¶ 94(e).

          Defendant asserts that “supplementation of a complaint should be denied when the

   new claim is unrelated to the initial action,” Lystn, LLC v. FDA, No. 19-cv-01943-PAB-KLM,

   2020 WL 248962, at *12 (D. Colo. Jan. 16, 2020), that prejudice “occurs when the


          4
            Defendant cites paragraph 77(e) here, but from the context it appears that this was a
   typographical error and that Defendant meant paragraph 77(f).

                                                -7-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 8 of 13




   amended claims arise out of a subject matter different from what was set forth in the

   complaint and raise significant new factual issues,” Minter, 451 F.3d at 1208, and that

   “[w]hen the matters alleged in a supplemental pleading . . . will not promote judicial

   economy or the speedy disposition of the dispute between the parties, refusal to allow the

   supplemental pleading is entirely justified,” 6A Charles Alan Wright & Arthur R. Miller,

   Federal Practice and Procedure § 1506 (3d ed.). Response [#683] at 10-11. While true,

   the Court finds, for the following reasons, that the proposed amendments should not be

   denied on this basis under the circumstances of this case.

          First, regarding Ms. Rahma Abdi, it is not at all clear to the Court that she is actually

   asserting a retaliation claim. See [#673-2] ¶ 35. Nothing here explicitly states that she is

   asserting such a claim, and it is obvious from the remainder of the proposed amended

   complaint that her experienced counsel well know how to clearly state when a retaliation

   claim is at issue.    Rather, this paragraph merely explicitly mentions discriminatory

   treatment. In addition, although the Court makes no substantive finding on this point, the

   Court notes that none of the allegations in this paragraph go to an obvious retaliation claim,

   to the extent that the Court could clearly infer that a retaliation claim was intended here.

          Second, the allegations regarding Mr. Zuleka Mohamed, specifically that he was

   fired following his filing of a charge of discrimination, fit squarely into the Asad Abdi

   Intervenors’ Claim Six from their original Complaint [#132], which concerned retaliation for

   engaging in protected activity, i.e., reporting on purportedly unlawful discrimination. See

   [#673-2] ¶ 94(e).

          Third, regarding the allegations by Mr. Ali, Ms. Hassan, Mr. Mohamed A. Mohamed,

   and Mr. Zuleka Mohamed, all received their right-to-sue letters from the EEOC on April 10,


                                                 -8-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 9 of 13




   2020, a mere four days before filing their request to amend their original complaint.5 See

   [#673-2] ¶¶ 56(f), 77(e), 93(g), 94(e)).

          Fourth, there can be no excessive surprise to Defendant as to the allegations by Mr.

   Ali, Ms. Hassan, Mr. Mohamed A. Mohamed, and Mr. Zuleka Mohamed, given that the

   charges of discrimination against the company had been working their way through the

   EEOC with Defendant’s knowledge for some time before the right-to-sue letters were

   issued.

          Fifth, and perhaps most importantly, all five of these Plaintiff-Intervenors clearly

   mention discrimination claims in relation to these allegations, but, crucially, Defendants

   have not contested that the discrimination portion of those claims may proceed. See

   Response [#683] at 10-11. It would be utterly inefficient to permit the discrimination

   portions of these allegations to proceed while forcing some or all of the retaliation portions

   of these claims to be filed in a separate lawsuit, when all are apparently based on the same

   set of facts.

          For these reasons, the Court finds that Defendant would not be unduly prejudiced,

   if at all, by permitting these proposed amendments on the basis that they purportedly assert

   new retaliation claims.

          2.       Other Prejudice

          The Court also cannot find that otherwise allowing Plaintiff-Intervenors to amend

   their complaints to clarify their allegations would cause any undue prejudice to Defendant.

   First, except to the limited extent discussed above, Plaintiff-Intervenors are not adding any



          5
           Although not explicitly made by Defendant, the Court therefore rejects any undue delay
   argument here, to the extent one can be inferred.

                                                -9-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 10 of 13




    new claims. See Compls. [#61, #132, #236]. Second, the new allegations appear to

    mostly, if not entirely, simply attempt to rectify the issue raised by Defendant in the Motions

    for Judgment, i.e., that the generalized allegations in the current complaints are insufficient

    without individualized allegations to adequately state claims. Clarification of claims alone

    is not enough to show that Plaintiff-Intervenors are attempting to make their claims a

    moving target—if anything, they are attempting to solidify the “target” of their current claims

    to make litigating this case simpler. Although Defendant argues that these new allegations

    “raise a host of new factual issues,” Defendant points only to the naming of certain

    supervisors, managers, and coworkers who may have been involved in any alleged

    wrongdoing—all information which likely would have otherwise been uncovered during

    discovery in connection with the current claims. See, e.g., Response [#682] at 8-9. None

    of these persons are named as additional parties to this lawsuit—all are, at most,

    witnesses. Simply put, the “prejudice” which arguably results from having to defend a

    lawsuit under the circumstances presented here is simply not deemed to be “undue”

    prejudice. See, e.g., Collins v. Ace Mortg. Funding, LLC, 08-cv-01709-REB-KLM, 2008 WL

    4457850, at *1 (D. Colo. Oct. 1, 2008) (“The ordinary burdens associated with litigating a

    case do not constitute undue burden.”); see also RMD, LLC v. Nitto Americas, Inc., No.

    09-2056-JAW-DJW, 2009 WL 10689046, at *3 n.18 (D. Kan. Nov. 17, 2009) (stating that

    the “burden of undertaking discovery, standing alone, does not suffice to warrant denial of

    a motion to amend a pleading”) (quoting U.S. for & on Behalf of Mar. Admin. v. Cont’l Ill.

    Nat’l Bank & Tr. Co. of Chicago, 889 F.2d 1248, 1255 (2d Cir. 1989)). In short, Defendant

    has pointed to no portions of the proposed amended complaints which would cause it

    undue prejudice. See Minter, 451 F.3d at 1207.


                                                 -10-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 11 of 13




           Finally, the Court notes that a scheduling order has not yet been entered for Phase

    II of the litigation, which (if necessary) will involve determination of the individual plaintiffs’

    claims. Thus, Defendant will have adequate time to prepare its defenses and will not be

    prejudiced by the filing of the proposed amended complaints.

           Accordingly, the Court declines to deny the Motions on the basis of Defendant’s

    undue prejudice arguments.

    C.     Undue Delay

           Finally, the Court addresses the issue of undue delay. The Iraq Abade Intervenors

    filed their Amended Complaint [#61] on January 10, 2011. The Asad Abdi Intervenors filed

    their Complaint [#132] on November 4, 2011. The Nafiso Abdi Intervenors filed their

    Complaint [#236] on April 4, 2013. The present Motions [#672, #673, #678] were filed

    between April 14 and April 23, 2020. Thus, facially, it appears that there was excessive

    delay between the filing of the currently-operative complaints and the filing of the present

    Motions seeking amendment.           However, this superficial conclusion is revealed as

    inappropriate when several other important considerations are taken into account.

           First, Defendant filed Answers [#146, #240] to the operative complaints for the Asad

    Abdi and Nafiso Abdi Intervenors, without filing any Rule 12(b) or Rule 12(e) motions

    attacking the sufficiency of the allegations. Defendant did initially file a Motion to Dismiss

    Amended Complaint in Intervention (Abade, et al.) [#64] pursuant to Fed. R. Civ. P. 12(b)1,

    12(b)(6), 12(b)(7), and 19, in response to the Iraq Abade Intervenors’ operative complaint,

    see [#61], but it does not appear that any of the arguments made therein directly attacked

    the sufficiency of the claims on the merits, as opposed to making legal arguments on a




                                                   -11-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 12 of 13




    variety of other bases as to why the complaint should be dismissed.6 Thus, as Plaintiff-

    Intervenors argue, it appears that the first “official” notice on the electronic docket that

    Defendant believed the operative complaints to be insufficiently detailed occurred with the

    filing of Defendant’s Motions for Judgment on the Pleadings Pursuant to Fed. R. Civ. P.

    12(c) [#661, #662, #663], all of which were filed on February 14, 2020 (likely, it seems, in

    anticipation of the imminent start of Phase II discovery, which will focus more on the

    individuals’ claims). After receiving extensions of time in which to file responses to the

    Motions for Judgment, Plaintiff-Intervenors filed the present Motions [#672, #673, #678]

    between April 14 and April 23, 2020, on or around the same time as their responses were

    due. While it is certainly not Defendant’s responsibility to alert Plaintiff-Intervenors to

    supposed defects in their complaints, this situation does go a long way in explaining the

    timing of the requests for leave to amend.

           Second, as noted above, many Plaintiff-Intervenors received right-to-sue letters from

    the EEOC on April 10, 2020, and all three of the present Motions seeking to amend at least

    partially on that basis were filed within two weeks of those letters.

           Third, it is clear that at least some allegations were developed during Phase I

    discovery, even if much of what was discovered was already within the knowledge of the

    Plaintiff-Intervenors. See, e.g., Response [#682] at 6-7.

           Although Defendant is correct that Plaintiff-Intervenors knew most if not all of these

    alleged facts long before they requested leave to amend, the Court finds that the other

    considerations outlined above mitigate that issue. In short, the Court finds that Plaintiff-



           6
           This Motion to Dismiss [#64] was denied by the Chief Judge, see Orders [#99, #115], and
    Defendant filed an Answer [#106].

                                                 -12-
Case 1:10-cv-02103-PAB-KLM Document 721 Filed 02/08/21 USDC Colorado Page 13 of 13




    Intervenors have stated good cause for amendment because “[i]t is eminently reasonable

    to allow [them] to . . . amend [their operative complaints] so as to clarify their allegations.”

    Carriker v. ISS Facility Servs., Inc., No. 12-cv-02365-WJM-KLM, 2013 WL 5200254, at *2

    (D. Colo. Sept. 16, 2013).

           Accordingly, the Court declines to deny the Motions on the basis of Defendant’s

    undue delay arguments.

    D.     Conclusion

           For the foregoing reasons,

           IT IS HEREBY ORDERED that the Motions [#672, #673, #678] are GRANTED.

           IT IS FURTHER ORDERED that the Clerk of the Court shall accept the following

    documents for filing as of the date of this Order: (1) the Iraq Abade Intervenors’ Second

    Amended Complaint [#672-1], (2) the Asad Abdi Intervenors’ Amended Complaint [#673-1],

    and (3) the Nafiso Abdi Intervenors’ Amended Complaint [#678-1].7

           IT IS FURTHER ORDERED that Defendant shall answer or otherwise respond to

    the amended complaints in accordance with Fed. R. Civ. P. 15(a)(3).



           Dated: February 8, 2021




           7
            The Court notes that any claims which the Chief Judge dismissed with prejudice remain
    dismissed with prejudice, to the extent any of Plaintiff-Intervenors’ claims could be construed as
    such. Order [#697] at 40.

                                                  -13-
